



CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  ASTERISKS DENOTE OMISSIONS












CONSTRUCTION SITE LOGISTICS






































































































PART 2 AGREEMENT - EXHIBIT "N"



















































































..................
11111111111111....

Logistics Related Note Scope Related Note Construction Traffic Route
Secondary Traffic Route












oklandagreementasfile_image1.jpg [oklandagreementasfile_image1.jpg]Key Points:
-Construction Access through Gate1
-Relocate 100 ADA Parking to location TBD










Page 1








































































Logistics Related Note Scope Related Note Construction Traffic Route Secondary
Traffic Route Area of Work
Required Event Parking










Key Points:
- Maintain MUSCO Lights through Temp Measures

-Provide access to full service level drive under Allison (if ne
-Coordinated Regulatory Drainage work to avoid conflict with event
2



oklandagreementasfiles2a01.jpg [oklandagreementasfiles2a01.jpg]- Only
Construction Access through East Drive/Infield TunnelGate

prep and execution    P•g•








































































Logistics Related Note Scope Related Note Construction Traffic Route Secondary
Traffic Route Area of Work
Required Event Parking








oklandagreementasfiles3a01.jpg [oklandagreementasfiles3a01.jpg]Key Points:
- Maintain MUSCO Lights through Temp Measures
-Only Construction Access through East Drive/Infield TunnelGate

- Allison Service drive accessible on east end if required








Page 3




oklandagreementasfiles5a01.jpg [oklandagreementasfiles5a01.jpg]






































































Logistics Related Note


Scope Related Note "'""""'""" Construction Traffic Route "'"""'"""" Secondary
Traffic Route
Area of Work/Construction




Key Points:
- Maintain minimal footprint following RV Rally    - Minimize Activities to
Avoid Disruption of NASCAR preparation


Page 4







































































Logistics Related Note Scope Related Note Construction Traffic Route Secondary
Traffic Route Area of Work
Required Event Parking








oklandagreementasfile_image6.jpg [oklandagreementasfile_image6.jpg]Key Points:
-***NO CHANGE TO SEATING MANIFEST***
- Approximately 75 Striped ADA stalls lost in Reserved Parking

- Maintain access on trackside of new grandstand
- Replace lost "Reserved" Parking Stalls (location TBD with track)
- Maintain Billboard Advertisement    Pages












































































Logistics Related Note Scope Related Note Construction Traffic Route
Secondary Traffic Route








oklandagreementasfilesge7a01.jpg [oklandagreementasfilesge7a01.jpg]Key Points:
- Additional Foundations and Utility Work Completed within Work Area
- Regulatory Drainage on Old Baseline Road




- Minimize Activities Leading up to lndycar Event










Page 6






































































Logistics Rela ted Note


Scope Related Note
11111111111111..,_ Construction Traffic Route
11111111111111..,_ Secondary Traffic Route


Area of Work


Required Event Parking








oklandagreementasfile_image8.jpg [oklandagreementasfile_image8.jpg]nts:
*NO CHANGE TO EXISTING SEATING MANIFEST AT ALL AREAS***
- Approximately100 Striped ADA stalls lost in Reserved Parking
- No Changes to Midway

- Coordinate access to track and crossover gate for PIR and Media
- Reduced RV stalls on Old Baseline Rd due to Regulatory Drainage
- Billboard Advertisement is Removed for this Race
Page 7












































































Logistics Related Note Scope Related Note Construction Traffic Route Secondary
Traffic Route
....,.,.......... .....
Area of Work/Construction
.,.    ..,




Key Points:
- Coordinate Primary Entrance based on Utility Work Obstructions
- MUSCO Lighting taken offline until November




oklandagreementasfil_image67.jpg [oklandagreementasfil_image67.jpg]-Use Existing
PIR Fencing to secure work areas (unless safety necessitates additional temp
fencing)




Page 8











































































Logistics Related Note
f
Scope Related Note Construction Traffic Route Secondary Traffic Route









oklandagreementasfil_image46.jpg [oklandagreementasfil_image46.jpg]Key Points:
-Infield work limited to allow for additional events
-Construct temporary or permanent replacement suite parking (due to drainage &
Busch
Garage)

-Coordinate with track for replacement RV Parking if needed (due to drainage
losses)
-MUSCO Lighting Restored (permanent on Grandstand or temp measures
-Allison Renovation to be completed (Club replaces Octane/PIR Suite). New suite
configuration to be coordinated with Mktg for sales.    P•g• o








































































Logistics Related Note Scope Related Note Construction Traffic Route Secondary
Traffic Route Area of Work
Required Event Parking








oklandagreementasfil_image13.jpg [oklandagreementasfil_image13.jpg]Key Points:
-***Seating Manifest changes to the Allison Suite levelbased on new suite
layouts***
-Coordinate with track for replacement of required parking stalls
-Existing Suite level renovations completed

- ExistiDg Midw.av.configuratioD, gate entries and fencing is not affected/will
remain
-Coordmate ex1stmg serv1ce dnve access
-MUSCO installed on new grandstand or temp poles where necessary
-All existing BA elevators will be accessible    Page 10




-


















































































Logistics Related Note


Scope Related Note


11111111111mJ11- Construction Traffic Route
Secondary Traffic Route








oklandagreementasfil_image45.jpg [oklandagreementasfil_image45.jpg]Key Points:
-Infield work limited to allow for additionalevents (not on calendar yet)
-Demolish Old Busch Garage
-Modify Midway Fencing to use new Hospitality


-Permanent MUSCO Lighting Completed on Grandstand
-Canyon Entry1 Completed (service level concessions/restrooms maintained if
required,
however access will need to be coordinated depending on design)    P•g• ,,






































































Logistics Related Note


Temp Fencing


11111111111111... Construction Traffic Route
11111111111111... Secondary Traffic Route


Area of Work










oklandagreementasfil_image40.jpg [oklandagreementasfil_image40.jpg]Key Points:
- ***Seating Manifest changes to the Allison Suite level based on new suite
layouts***
-Canyon Entry1Completed and in use (sP.onsorship complete if required)
- Very limited parking in Reserved ADA lot (New Grandstand)


-Coordinate existing service drive access
-MUSCO installed on new (!randstand
-New Busch Garage/Hospitality Available if possible (old building
demolished).g.,
2












































































Logistics Related Note


Scope Related Note


11111111111111.... Construction Traffic Route
11111111111111.... Secondary Traffic Route








oklandagreementasfil_image39.jpg [oklandagreementasfil_image39.jpg]Key Points:
- Possibly begin Infield Care Center/Media (if RV spots are not sold out for
lndycar Event)
-Demolish Old Busch Garage (if PIR approved new building for March)
- Modify Midway Fencing to use new Hospitality (if approved)


-Permanent MUSCO Lighting Completed on Grandstand
-Canyon Entry1 Completed (service level concessions/restrooms maintained if
required, however access will need to be coordinated depending on
design)    P•g•13






































































Logistics Related Note


Temp Fencing


o11o11oll1111o )lio- Construction Traffic Route
11111111111111)1io- Secondary Traffic Route


Area of Work












oklandagreementasfil_image37.jpg [oklandagreementasfil_image37.jpg]KePoints:
- * *Seatinq Manifest chanqes to the Allison Suite levelbased on new suite
layouts***
-Fence off Midway Care Center and Ticketiog Buildinq Areas
-Potential start to Infield Care Center and Media Buirding (fenced oft)


- Coordinate existinq service drive access
-New Busch Garage7Hospitality Available if possible (old building demolished)


Page 14




oklandagreementasfil_image25.jpg [oklandagreementasfil_image25.jpg]






































































Logistics Related Note Scope Related Note Construction Traffic Route
Secondary Traffic Route






Key Points:
- Complete full remaining scope
-Coordinate around potential unscheduled events
Page 15




